          Case 18-33836 Document 1144 Filed in TXSB on 10/06/20 Page 1 of 5




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION                                                               ENTERED
                                                                                                                    10/06/2020


In re:
                                                               Chapter 11
NEIGHBORS LEGACY HOLDINGS, INC.,
et al.,1                                                       Case No. 18-33836 (MI)

                                      Debtors.                 Jointly Administered



      STIPULATION AND AGREED ORDER BY AND BETWEEN THE UNSECURED
           CREDITOR TRUST AND THE AFFILIATES OF READ KING, INC.

           Mark Shapiro, the Trustee of the Unsecured Creditor Trust (the “Unsecured Creditor

Trustee”) and Read King Inc. and various affiliates thereof (collectively, “Read King”, and

collectively with the Unsecured Creditor Trustee, the “Parties”) hereby enter into this stipulation

(the “Stipulation”), pursuant to which the Parties, by and through their duly authorized

undersigned counsel, hereby stipulate and agree as follows:

           WHEREAS, on July 12, 2018 and July 23, 2018, Neighbors Legacy Holdings Inc. and

certain of its affiliates and subsidiaries (collectively, the “Debtors”) each commenced a case by

filing a petition for relief under Chapter 11 of the Bankruptcy Code, and on that same date, the

Court entered the Order Granting Complex Chapter 11 Bankruptcy Case Treatment [Docket No.

14], which established a deadlines for filing proofs of claim;

           WHEREAS, on October 5, 2018, the Debtors filed their Notice of Deadlines for Filing

Proofs of Claim [Docket No. 551] (the “Bar Date Notice”), which provided notice that the

1
    Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtors and the last four digits
    of their tax identification numbers is not provided herein. A complete list of such information may be obtained on
    the website of the Debtors’ proposed claims and noticing agent at www.kccllc.net/neighbors. The location of
    Debtors’ principal place of business and the Debtors’ service address was: 10800 Richmond Avenue, Houston,
    Texas 77042.



58324/0002-21326180v1
         Case 18-33836 Document 1144 Filed in TXSB on 10/06/20 Page 2 of 5




deadline for all entities, other than Governmental Unites, to file proofs of claim was November

14, 2018 (the “General Bar Date”);

         WHEREAS, on November 14, 2018, Read King filed thirty-six claims, identified as

Claim Nos. 388 – 390, 393 – 396, 398 – 402, 404 – 427 (collectively, RK Claims”);

         WHEREAS, on February 20, 2019, the Debtors filed their First Amended Joint Plan of

Liquidation of Neighbors Legacy Holdings, Inc. and its Debtor Affiliates Under Chapter 11 of

the Bankruptcy Code [Docket No. 772] (the “Plan”) and accompanying Second Amended

Disclosure Statement [Docket No. 773];

         WHEREAS, on March 22, 2019, the Court entered its Order Approving Debtors’ Second

Amended Disclosure Statement and Confirming Debtors’ First Amended Joint Plan of

Liquidation of Neighbors Holdings, Inc. and its Debtor Affiliates Under Chapter 11 of the

Bankruptcy Code [Docket No. 847] (the “Confirmation Order”)

         WHEREAS, on April 10, 2019, Read King filed thirty-six Claims, identified as Claim

Nos. 852 – 887 (the “Amended RK Claims”), which amended and superseded the RK Claims;

         WHEREAS, on August 8, 2019, the Effective Date of the Plan occurred, as set forth in

that certain Notice of (I) Entry of an Order Approving Second Amended Disclosure Statement

and Confirming Debtors’ First Amended Plan of Liquidation of Neighbors Legacy Holdings, Inc.

and Its Debtor Affiliates under Chapter 11 of the Bankruptcy Code; (II) Occurrence of Effective

Date; and (III) Administrative and Rejection Damage Claim Bar Dates [Docket No. 862]; and

         WHEREAS, on June 11, 2020, the Court entered the Order Sustaining Unsecured

Creditor Trustee’s First Omnibus Objection to Claims Pursuant to Section 502(b) of the

Bankruptcy Code and Rule 3007 of the Federal Rules of Bankruptcy Procedure Seeking to

Disallow and Expunge Certain Claims (Duplicate Claims) [Docket No. 1085] (the “First



                                              2
58324/0002-21326180v1
         Case 18-33836 Document 1144 Filed in TXSB on 10/06/20 Page 3 of 5




Omnibus Claim Objection Order”), which, inter alia, disallowed the Amended RK Claims,

with the exception of Claim No. 876 (the “Surviving Claim”), which was expressly unaffected

by the First Omnibus Claim Objection Order.


Based upon the foregoing recitals, the Parties Stipulate and Agree as follows: 2

         1.       The RK Claims. The RK Claims shall be deemed disallowed upon Court approval

of this Stipulation, and the Unsecured Creditor Trustee, the Claims Agent, and the Clerk of the

Court are authorized to take all actions necessary to effectuate the deemed disallowance of the

RK Claims. For the avoidance of doubt, the Surviving Claim shall be left unaffected and shall

not be disallowed by this Stipulation.

         2.       Reservation of the Parties’ Respective Rights. Nothing in this Stipulation shall

prejudice or otherwise impact the Parties’ respective rights with respect to the Surviving Claim,

including that nothing herein shall be deemed (a) an admission as to the validity or priority of the

Surviving Claim; (b) a waiver of any Parties’ right to dispute or assert the Surviving Claim on

any grounds; (c) a promise or requirement to pay the Surviving Claim; or (d) a waiver of any of

the Parties’ rights under the Bankruptcy Code or any other applicable law, except as explicitly

set forth herein.

         3.       Immediate Effect of this Stipulation Upon the Bankruptcy Court’s Approval.

Notwithstanding anything to the contrary in the Bankruptcy Code, Bankruptcy Rules or Local

Bankruptcy Rules, neither the Bankruptcy Court’s approval of this Stipulation nor the

effectiveness of the Stipulation shall be stayed in any respect, pursuant to F ED. R. BANKR. P.

4001(a)(3), or otherwise. The Stipulation shall be effective immediately upon entry.


2
  The preceding recitals are intended to be factual recitations of the Parties and are therefore incorporated into the
stipulated terms herein and are intended to be incorporated into the Court’s Order approving this Stipulation.


                                                          3
58324/0002-21326180v1
         Case 18-33836 Document 1144 Filed in TXSB on 10/06/20 Page 4 of 5




         4.       Binding Effect.   This Stipulation is binding on the Parties, their successors

(including any subsequently appointed Trustee or Examiner), assigns, affiliates, officers,

directors, shareholders, investors, members, employees, Agents, and professionals.

         5.       Jurisdiction. The Bankruptcy Court shall retain exclusive jurisdiction to hear and

determine all matters or disputes arising from or relating to the interpretation and/or enforcement

of this Stipulation.

         6.       Effectiveness and Enforceability of this Stipulation. The Parties expressly agree

and acknowledge that this Stipulation is subject to the Court’s approval and absent the

Bankruptcy Court’s entry of an Order approving this Stipulation, this Stipulation shall have no

force and effect and shall not otherwise bind or obligate the Parties. The Parties further agree

that no subsequent Order of the Bankruptcy Court shall modify the terms of this Stipulation,

except as agreed to in writing by the Parties.



IT IS SO ORDERED.




 Signed: October 06,
                 17, 2020
                     2018
Dated: __________ __, 2020                            __________________________________
                                                      THE HONORABLE MARVIN ISGUR
                                                        ____________________________________
                                                      UNITED STATES BANKRUPTCY JUDGE
                                                                      Marvin Isgur
                                                            United States Bankruptcy Judge




                                                  4
58324/0002-21326180v1
         Case 18-33836 Document 1144 Filed in TXSB on 10/06/20 Page 5 of 5




AGREED TO AS TO FORM AND CONTENT:

Dated: October 2, 2020                          Dated: October 2, 2020

COLE SCHOTZ P.C.                                GRAY REED & McGRAW LLP


By:      /s/ Michael D. Warner                  By:    /s/ Jason S. Brookner
      Michael D. Warner, Esq.                      Jason S. Brookner, Esq.
      (TX Bar No. 00792304)                        (TX Bar No. 24033684)
      Benjamin L. Wallen, Esq.                     Amber M. Carson, Esq.
      (TX Bar No. 24102623)                        (TX Bar No. 24075610)
      301 Commerce Street, Suite 1700              1601 Elm Street, Suite 4600
      Ft. Worth, TX 76102                          Dallas, TX 75201
      (817) 810-5250                               (214) 954-4135
      (817) 810-5255 (fax)                         (214) 953-1332
      mwarner@coleschotz.com                       jbrookner@grayreed.com
      bwallen@coleschotz.com                       acarson@grayreed.com

      Counsel for the Unsecured                    Counsel for the Affiliates of Read
      Creditors Trust                              King Inc.




                                         5
58324/0002-21326180v1
